DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/6/22 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-20 are amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Sterlon Mason on 8/30/22.  The claims have been amended as follows:


1. (Currently Amended) A method for lane marker prediction for occluded lane markers, the method comprising: 
receiving, by a processor of a control system of a vehicle, image data from one or more sensors of the vehicle, the image data comprising a roadway from a route being navigated by the vehicle;
wherein the image data further includes lane marker information;
setting, by the processor, a threshold distance representing a look ahead distance of lane markers captured in the lane marker information to produce a threshold look-ahead horizon of the roadway ahead of the vehicle; 
detecting, by the processor, a longest lane marker ahead of the vehicle from the lane marker information; 
computing, by the processor, a first curvature tangent of the longest lane marker; 
computing, by the processor, a second curvature tangent of another longest lane marker;  
comparing, by the processor, a change in an angle between the second curvature tangent and the first curvature tangent to a threshold value; 
selecting, by the processor, the first curvature tangent after the change in the angle exceeds the threshold value;
generating, by the processor, predictive lane markers based on the selected first curvature tangent; and
steering, by the control system, the vehicle based on the generated predictive lane markers.  

2. (canceled)

3. (canceled)

4. (canceled)

5. (canceled)

6. (canceled)

7. (Currently Amended) The method of claim 1, further comprising, performing a moving average on the selected first curvature tangent to smooth out the first curvature tangent prior to the generating of the predictive lane markers.

8. (canceled)

9. (Currently Amended) The method of claim [[8]] 1, further comprising, decreasing, by the processor, the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent.3 U.S. Application No. 16/741,125 Attorney Docket No. 8322-530 Amendment and Response  

	10. (canceled) 

11. (Currently Amended) The method of claim [[10]] 1, further comprising, increasing, by the processor, the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent.  

12. (Currently Amended) A lane marker prediction system for occluded lane markers, comprising:
one or more sensors mounted on a vehicle configured to provide image data comprising a roadway from a route being navigated by the vehicle, 
wherein the image data further includes lane marker information; 
a processor of a control system of the vehicle configured to receive the image data,
 wherein the processor is further configured to set a threshold distance representing a look ahead distance of lane markers captured in the lane marker information to produce a threshold look-ahead horizon of the roadway ahead of the vehicle;
detect a longest lane marker ahead of the vehicle from the lane marker information; 
compute a first curvature tangent of the longest lane marker;
compute a second curvature tangent of another longest lane marker;  
compute a change in an angle between the second curvature tangent and the first curvature tangent to a threshold value; 
select the second curvature tangent after the change in the angle does not exceed the threshold value; and
selected second curvature tangent; and 
wherein the control system is configured to steer the vehicle based on the generated predictive lane markers.  

13. (Currently Amended) The system of claim 12, wherein the processor is further configured to perform a moving average on the selected second curvature tangent to smooth out the second curvature tangent prior to the generating of the predictive lane markers.

14. (Currently Amended) The system of claim 12, wherein the processor is further configured to


decrease the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent.3 U.S. Application No. 16/741,125 Attorney Docket No. 8322-530 Amendment and Response  

15. (Currently Amended) The system of claim [[14]] 12, wherein the processor is further configured to 
increase the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent.  

16. (canceled) 

17. (Currently Amended) A vehicle control system, comprising: 
a processor; and 
a memory coupled with and readable by the processor and storing therein a set of instructions, which when executed by the processor, cause the processor to provide lane marker prediction for occluded lane markers by: 
receiving image data from one or more sensors of a vehicle, the image data comprising a roadway from a route being navigated by the vehicle, 
wherein the image data further includes lane marker information; 
setting a threshold distance representing a look ahead distance of lane markers captured in the lane marker information to produce a threshold look-ahead horizon of the roadway ahead of the vehicle; 
detecting a longest lane marker ahead of the vehicle from the lane marker information; 
computing a first curvature tangent of the longest lane marker; 
computing a second curvature tangent of another longest lane marker;  
computing a combined curvature tangent based on the first curvature tangent and the second curvature tangent;
generating predictive lane markers based on the combined curvature tangent; and 
providing steering instructions based on the generated predictive lane markers.5 U.S. Application No. 16/741,125 Attorney Docket No. 8322-530 Amendment and Response  

18. (canceled) 

19. (canceled) 

20. (canceled) 

21. (New) The vehicle control system of claim 17, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by:
computing a change in an angle between the second curvature tangent and the first curvature tangent to a threshold value; and 
rotating the first curvature tangent by the threshold value in the change in the angle towards the second curvature tangent to create the combined curvature tangent. 
 
22. (New) The vehicle control system of claim 17, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by performing a moving average on the combined curvature tangent to smooth out the combined curvature tangent prior to the generating of the predictive lane markers.
 
23. (New) The vehicle control system of claim 17, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by decreasing the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent.

24. (New) The vehicle control system of claim 23, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by decreasing the threshold value in response to driving on a straight road segment. 

 25. (New) The vehicle control system of claim 17, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by increasing the threshold value for the change in the angle between the second curvature tangent and the first curvature tangent. 

26. (New) The vehicle control system of claim 25, wherein the processor is further configured to provide lane marker prediction for occluded lane markers by increasing the threshold value in response to driving on a curved road segment. 

27. (New) The method of claim 9, wherein the decreasing of the threshold value is in response to driving on a straight road segment. 
 
28. (New) The method of claim 11, wherein the increasing of the threshold value is in response to driving on a curved road segment. 
 
29. (New) The system of claim 14, wherein the processor is further configured to decrease the threshold value in response to driving on a straight road segment. 
 
30. (New) The system of claim 15, wherein the processor is further configured to the


Allowable Subject Matter
Claims 1, 7, 9, 11-15, 17 and 21-30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a method for lane marker prediction for occluded lane markers, the method comprising: 
receiving, by a processor of a control system of a vehicle, image data from one or more sensors of the vehicle, the image data comprising a roadway from a route being navigated by the vehicle;
wherein the image data further includes lane marker information;
setting, by the processor, a threshold distance representing a look ahead distance of lane markers captured in the lane marker information to produce a threshold look-ahead horizon of the roadway ahead of the vehicle; 
detecting, by the processor, a longest lane marker ahead of the vehicle from the lane marker information; 
computing, by the processor, a first curvature tangent of the longest lane marker; 
computing, by the processor, a second curvature tangent of another longest lane marker;  
comparing, by the processor, a change in an angle between the second curvature tangent and the first curvature tangent to a threshold value; 
selecting, by the processor, the first curvature tangent after the change in the angle exceeds the threshold value;
generating, by the processor, predictive lane markers based on the selected first curvature tangent; and
steering, by the control system, the vehicle based on the generated predictive lane markers” as recited in claim 1 and similarly recited in independent claim 12. 
With respect to claims 1, 12 and 17, the best prior art, Kawasaki discloses receiving, by a processor of a control system of a vehicle, image data from one or more sensors of the vehicle, 
(¶39 “The information on the image picked up by the in-vehicle camera 10 is outputted to the lane recognition apparatus 20”)
the image data comprising a roadway from a route being navigated by the vehicle, wherein the image data further includes lane marker information, 
(¶ 41 “lane recognition apparatus 20 functions as a near-field white line recognition section 25”)
computing, by the processor, a curvature tangent of a lane marker; 
(Fig. 6, “tangent line of circular arc, lane curvature 70A, 70B; ¶63 “The lane angle is an angle of a tangent line 73 of a conceptual lane center 72 with respect to the vehicle's traveling direction, at the center position 71. The lane center 72 passes through the center between the left and right white lines 70A and 70B. For example, an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward, and with a minus value, when inclined rightward. The lane curvature is a curvature of the lane center 72”; ¶¶ 65-66) and
generating, by the processor, predictive lane markers based on the curvature tangent; and
(¶73-74 “distant white line recognition section 26 calculates the distant road parameters on the basis of the edge points narrowed down at step S22 (step S23). In the present embodiment, the distant road parameters are continuously calculated using the extended Kalman filter . . . distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated in the near-field white line recognition process”; ¶76 “The estimated parameters indicate a lane position, a lane angle, a lane curvature”; ¶18 “road parameters are calculated on the basis of the near-field road parameters calculated by the first calculating means and the distant road parameters calculated in past times by a second calculating means, for use as predicted values. Then, the second calculating means calculates distant road parameters on the basis of the predicted values and the actual measured values”; ¶ 20 “based on these parameters predicts the position of the lane”; claim 3 “second calculating means is configured to calculate the distant road parameters on the basis of predicted values and measured values”)
However Kawasaki operates in a fundamentally different manner than the invention claimed in claims 1, 12 and 17, wherein Kawasaki fails to teach, disclose or suggest detection of a “longest lane marker ahead of the vehicle” combined with computing a first curvature tangent of the longest lane marker, then computing a second curvature tangent of another longest marker, in combination with comparing, by the processor, a change in an angle between the second curvature tangent and the first curvature tangent to a threshold value; selecting, by the processor, the first curvature tangent after the change in the angle exceeds the threshold value, generating predictive markers based on a selected curvature tangent and then steering the vehicle based on the generated predictive lane markers. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claims 1, 12 and 17, respectively, absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112

The rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn as a result of the amendment and the examiners amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667